FILED
                             NOT FOR PUBLICATION                             JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN MIRANDA-SANCHEZ,                            No. 13-70833

               Petitioner,                       Agency No. A098-383-065

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Juan Miranda-Sanchez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Miranda-Sanchez’s motion

to reopen as untimely because it was filed more than one year after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Miranda-Sanchez did not establish

materially changed circumstances in Mexico to qualify for the regulatory exception

to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90

(evidence did not establish materially changed country conditions since petitioner’s

prior hearing). In light of this conclusion, we do not reach Miranda-Sanchez’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                   13-70833